ON MOTION FOR REHEARING.
The appellant complains of error in the giving of Instruction G, which is substantially, if *Page 381 
not literally, a copy of Instruction B before it was modified by the court. The portion complained of by appellant is as follows:
"And that, thereupon, defendant Emma F. Ade was intentionally guilty of such conduct as was calculated to prejudice plaintiff's husband against plaintiff and to alienate him from her and to prevent a reconciliation between them, and that plaintiff was thereby deprived of the society, companionship, comfort, etc., . . . your verdict will be for the plaintiff."
I. On a reconsideration of the case, we see no error in this instruction, nor was there any need for the modification of Instruction B. If the jury found that by the intentional interference of Emma Ade complained of, theInstruction.  plaintiff was deprived of the companionship of her husband, then plaintiff was entitled to a verdict. The appellant's criticism of the instruction is without merit.
II. Appellant complains of the setting aside of the verdict against both of the defendants, the granting of a new trial as to the defendant Carl Ade, the dismissal of the case asDismissal    to him, and the rendition of judgment against theas to One    defendant Emma Ade.Tortfeasor.
When the evidence for the plaintiff was closed, the court sustained a demurrer as to the defendant Carl Ade, and gave an instruction directing the jury to find a verdict in his behalf. As will be seen by instructions B and G, given for the plaintiff, the court submitted the case solely on the issue between the plaintiff and the defendant Emma Ade; that is, if the jury found Emma Ade guilty of the conduct charged and plaintiff was thereby deprived of the companionship, etc., of her husband, the verdict should be for the plaintiff. It authorized a verdict solely against Emma Ade. Carl Ade was out of the case and no verdict could be or was in fact rendered against him. All that was necessary was a formal dismissal *Page 382 
as to him. So it is apparent that the verdict and judgment disposed of all the parties and issues in the case.
Appellant relies on Hughey v. Eyssell, 167 Mo. App. 564, l.c. 565. As said in State ex rel. Dunklin County v. Blakemore,275 Mo. 695, l.c. 703, it is unnecessary to discuss the soundness of the rule as applied in that case. The trial court, by its instruction, withdrew the case from the jury as to Carl Ade, and submitted the issues solely between the plaintiff and the appellant. We must assume the jury had sufficient intelligence to understand the instructions of the court and that they were not authorized to return a verdict against Carl Ade. There was no occasion for the court to set aside the verdict as against Carl Ade and grant him a new trial, for the simple reason that no verdict was returned against him.
The motion for rehearing is overruled. All concur.